     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )         CRIMINAL ACTION NO.
       v.                               )           2:18cr243-MHT
                                        )                (WO)
WILLIAM DCORY MAURICE                   )
EASTERLY                                )

                          OPINION AND ORDER

       Defendant      William    Dcory       Maurice       Easterly,      along

with    four   other     defendants,         has      been   charged       in    a

superseding indictment with conspiracy to possess and

distribute cocaine and marijuana, in violation of 21

U.S.C. § 846.          In addition, he has been charged with

seven counts of possession with intent to distribute

controlled      substances,        in       violation        of    18    U.S.C.

§ 841(a)(1); and two counts of possession of a firearm

during and in relation to a drug-trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A)(i).                         This matter

is     now   before     the     court       on    his     motion    to    sever

defendants.        Based on the submissions of the parties

and    the   representations        made         at   a   hearing       held    on

November 20, 2018, the motion will be denied.
     The     Eleventh         Circuit       Court       of    Appeals        has

explained:      “Joint    trials       play     a    vital    role     in    the

criminal justice system and serve important interests:

they reduce the risk of inconsistent verdicts and the

unfairness      inherent       in   serial          trials,   lighten        the

burden on victims and witnesses, increase efficiency,

and conserve scarce judicial resources.”                      United States

v.   Lopez, 649        F.3d    1222,        1233     (11th    Cir.     2011).

Accordingly,      “the    rule      about       joint    trials      is     that

‘defendants who are indicted together are usually tried

together.’”       Id. at        1234 (quoting United            States        v.

Browne, 505 F.3d 1229, 1268 (11th Cir. 2007)).                       And, as

here, that “rule is even more pronounced in conspiracy

cases   where    the     refrain    is      that     ‘defendants     charged

with a common conspiracy should be tried together.’”

Id. (quoting United           States       v.   Beale, 921      F.2d      1412,

1428 (11th Cir. 1991)).

     It is against this legal backdrop that the court

now makes the required two-part inquiry as to whether

severance should be granted in this case: (1) whether



                                       2
joinder is proper under Rule 8(b) of the Federal Rules

of Criminal Procedure; and (2) whether joinder would be

prejudicial      under    Rule        14    of   the   Federal   Rules    of

Criminal Procedure.         The court concludes, first, that

there has not been misjoinder and, second, that the

joinder     of   Easterly       with       the   others   is   not    unduly

prejudicial.

     PROPER JOINDER:        Rule 8(b) permits joinder of one

or   more    defendants         “if    they      are   alleged   to     have

participated in the same act or transaction, or in the

same series of acts or transactions, constituting an

offense or offenses.”                 Fed. R. Crim. P. 8(b).             “In

order to meet the ‘same series of acts or transactions’

requirement      of      Rule        8(b),       the   ‘government     must

demonstrate that the acts alleged are united by some

substantial      identity       of    facts      and/or   participants.’”

United States v. Wilson, 894 F.2d 1245, 1253 (11th Cir.

1990) (quoting United States v. Morales, 868 F.2d 1562,

1567 (11th Cir. 1989)).               Moreover, “[e]ach participant

need not participate in all acts or even know the other



                                       3
participants’ roles in the ventures.”                 United States v.

Holloway,      971    F.2d   675,       679     (11th      Cir.      1992).

Therefore, “[i]f the indictment’s allegations, taken as

true, establish a single conspiracy, and there is no

claim     of   prosecutorial    bad       faith     or    an     erroneous

interpretation of law, the court must conclude that the

initial joined was proper.”             United States v. Andrews,

765 F.2d 1491, 1496 (11th Cir. 1985); see also United

States v. Simon, 839 F.2d 1461, 1472 (11th Cir. 1988)

(“[J]oinder of the defendants for trial is proper where

the     indictment    charges   multiple          defendants      with     a

single     conspiracy    and    also       charges        some    of     the

defendants with substantive counts arising out of the

conspiracy.”).

      In this case, count one of the indictment charges

Easterly and the other four defendants with a single

conspiracy to distribute, and to possess with intent to

distribute, cocaine and marijuana.                  Easterly has not

alleged    prosecutorial     bad       faith,   but      his   misjoinder

contention     does   address   the      propriety        of   the     legal



                                   4
interpretation of the charge involved and his place in

the indictment with the others.                         He argues that the

evidence       thus      far    has     not       established      a    knowing

connection between him and the others charged with the

same        offense,           except        for        codefendant              Jose

Ocampo-Gonzalez, and, therefore, he cannot be charged

in the alleged conspiracy with the others.                            The court

is not convinced that the government misjoined Easterly

based on this argument.

       First,     as   the     Eleventh       Circuit     has   made        clear,

participants in a conspiracy need not know the other

participants.          Therefore, Easterly’s argument on this

point fails to establish misjoinder.                      In any event, the

government has represented to the court that it intends

to   show     a   connection          between      Easterly     and     a    named

coconspirator, in addition to Ocampo-Gonzalez.

       But,     second    and     most       importantly,       it     must        be

remembered        that    “Rule       8(b) is      a    pleading       rule       and

joinder       under Rule        8(b) is      to    be    determined         before

trial    by     examining       the    allegations        contained         in    the



                                         5
indictment.”          United States v. Morales, 868 F.2d 1562,

1567     (11th        Cir.    1989); see        also United            States     v.

Bryan, 843 F.2d 1339, 1342 (11th Cir. 1988) (“A motion

for severance based on misjoinder under Rule 8 alleges

an     error     in    the     indictment[.]”).                Further,       “Rule

8(b) is        to     be     construed        liberally         in     favor     of

joinder.” Bryan, 843            F.2d     at    1342.           Looking    at     the

indictment as a whole, the court is convinced that the

charges        and    allegations      demonstrate             that     all     five

defendants “participated ... in the same series of acts

or transactions, constituting an offense or offenses.”

Fed. R. Crim. P. 8(b).

        Accordingly,          the   court     does       not    find    that     the

government misjoined Easterly in this case.

       SEVERENCE:          Even when joinder is proper under Rule

8(b) however, a severance may still be required under

Rule 14 if joinder would be unduly prejudicial.                                 Rule

14(a) states: “If the joinder of offenses or defendants

in an indictment, an information, or a consolidation

for    trial        appears    to   prejudice        a    defendant       or    the



                                       6
government,           the     court    may     order       separate       trials    of

counts, sever the defendants’ trials, or provide any

other relief that justice requires.”                             Fed. R. Crim. P.

14(a).

       In the Eleventh Circuit, as stated, the general

rule       is       that    “defendants        who    are       jointly    indicted

should be tried together, and this rule has been held

to    be     particularly        applicable           to    conspiracy         cases.”

United States v. Castillo-Valencia, 917 F.2d 494, 498

(11th      Cir.       1990).         But   where      the       court    finds    that

joinder of defendants prejudices the parties in such a

way, the court may grant a severance.                                   See Fed. R.

Crim. P. 14(a).               Severance is not warranted under Rule

14(a) in this case.

       In his motion to sever, Easterly argues that he

would       be       prejudiced       by     the      spillover         effects     of

evidence against his codefendants that would otherwise

not     be          admitted     against        him        if    he     were     tried

separately;            that    the    jury      would       be    prevented       from

making          a     reliable       judgment         about       his     guilt     or



                                           7
innocence;      and    that     the    risk      of    such       prejudice     is

heightened       in    this    case    because         of   the     number      of

defendants tried together, the complexity of the case,

and varying degrees of culpability by each defendant.

In addition, Easterly contends that the government’s

evidence fails to establish one single conspiracy, but,

rather,    establishes        multiple        conspiracies          warranting

severance       in    this    case.        The     court      rejects        these

arguments.

    The Eleventh Circuit has exhibited reluctance in

holding    that       severance       must    be      granted      to   control

against prejudicial “spillover” effects.                            See United

States v. Watchmaker, 761 F.2d 1459, 1476 (11th Cir.

1985).      To warrant severance, the prejudice incurred

must be so ‘specific and compelling’ that a joint trial

would     result       in     fundamental          unfairness           to     the

defendant.       See United States v. Castronuovo, 649 Fed.

Appx.    904,    918    (11th     Cir.       2016).         The    “compelling

prejudice” standard “is more than some prejudice, as

some degree of prejudice is inherent in every joint



                                       8
trial.”        United States v. Hernandez, 921 F.2d 1569,

1580 (11th Cir. 1991).                 “A disparity in the quantum of

proof ... justifies severances only in the most extreme

cases,    as       when   a    cautionary     instruction        could   not

furnish a cure.”              United States v. Harrell, 737 F.2d

971,    976    (11th      Cir.    1984).      And    this   heavy     burden

cannot        be      carried           through     “mere        conclusory

allegations,” United States v. Hogan, 986 F.2d 1364,

1375 (11th Cir. 1993), which is what Easterly presents

at this time.         Easterly has failed to establish that he

would suffer incurable and compelling prejudice as a

result of evidentiary spillover.

       Moreover,      granting         severance    based   on    a   jury’s

inability to exercise reliable judgment applies only

“in an extremely narrow range of cases in which the

sheer number of defendants and charges with different

standards      of    proof       and    culpability,    along     with   the

massive volume of evidence, makes it nearly impossible

for a jury to juggle everything properly and assess the

guilt or innocence of each defendant independently.”



                                         9
United States v. Blankenship, 382 F.3d 1110, 1124 (11th

Cir. 2004).       This case does not fit within that narrow

range.     The superseding indictment charges only five

defendants with a total of 28 counts.                  Each of the

defendants is charged with one count of conspiracy to

distribute and possess cocaine and marijuana.                Easterly

is charged with nine additional counts (counts 17-19,

and     21-24)    related    to   firearm      and   drug    charges.

Specifically, he is charged with possession of cocaine,

crack cocaine, marijuana, and hydrocodone pills.                  Each

of the other four defendants is charged with additional

firearm and drug charges as well: Ocampo-Gonzalez is

charged    with     an   additional     four    counts,     defendant

Howard     James     Smith   with      an   additional      10,    and

defendants Kristopher Kashif Baker and Robert Reynolds,

Jr. together with an additional four.                 Easterly has

failed to show that the evidence is substantial enough

that a jury would be “unable to sift through ... and

‘make     an     individualized     determination     as    to    each

defendant.’”        United States v. Schlei, 122 F.3d 944,



                                  10
984 (11th Cir. 1997) (quoting United States v. Saget,

991 F.2d 702, 707 (11th Cir. 1993)).

      Easterly      again     argues         that      the      government’s

evidence fails to establish a connection between him

and the other codefendants, except for Ocampo-Gonzalez,

and, because the government can support allegations of

only multiple conspiracies, as opposed to one single

conspiracy, severance is warranted.                     And, again, the

court is not convinced by this argument.

      In     determining      whether          there       is     a    single

conspiracy, the court should consider three factors:

(1) the existence of a common goal, (2) the nature of

the   criminal      scheme,       and    (3)    the     overlap       of     the

participants in the alleged scheme.                    See United States

v. Calderon, 127 F.3d 1314, 1327 (11th Cir. 1997).                           The

common-goal requirement can be satisfied by committing

the   common       crime    and    is    often       the     same     as     the

nature-of-the-scheme requirement.                   See United States v.

Adams, 1 F.3d 1566, 1584 (11th Cir. 1993); Calderon,

127   F.3d    at    1327    (“First,     a     common      goal,      that    of



                                    11
cocaine importation and distribution, existed in this

case .... Second, the nature of the underlying scheme

was     the      same.”).         In     this    case,      as     stated,      the

indictment alleges one conspiracy, rather than multiple

conspiracies.           The      government       alleges        that   all    five

defendants knowingly and intentionally participated in

the common goal, and scheme, of distributing cocaine

and   marijuana.            Of    course,       if   at    trial    a   question

should arise as to whether the actual evidence fails to

establish just one conspiracy, the court, on motion,

will revisit this issue.

      The     court     is       not    convinced         that    severance      is

warranted here under Rule 14(a).                          See, e.g., United

States v. McGregor, 2011 WL 798414 (M.D. Ala. 2011)

(Thompson,        J.)   (denying         severance         under    Rule      14(a)

where       10    defendants           were     charged      in    a    39–count

indictment, which included charges of federal programs

bribery, extortion, money laundering, making a false

statement, obstruction of justice, and conspiracy to

commit federal programs bribery.).



                                         12
    OTHER     CONCERN:          Easterly’s    motion     to    sever

addressed   only    the   original      indictment,    for    it   was

filed before the return of the superseding indictment,

which added new charges.          At the November 30 hearing,

government counsel and defense counsel agreed that the

court   could      view   the     motion     as   addressing       the

superseding indictment and that they had no additional

or new arguments in light of the later filing of that

indictment.

                                * * *

    Accordingly, it is ORDERED that defendant William

Dcory Maurice Easterly’s motion for severance (doc. no.

102) is denied.

    DONE, this the 26th day of November, 2018.

                                    /s/ Myron H. Thompson____
                                 UNITED STATES DISTRICT JUDGE




                                 13
